                                            Case 3:20-cv-05910-LB Document 105 Filed 10/23/20 Page 1 of 18




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT

                                   9                                    NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       U.S. WECHAT USERS ALLIANCE, et al.,              Case No. 20-cv-05910-LB
                                  12                      Plaintiffs,
Northern District of California
 United States District Court




                                                                                            ORDER DENYING MOTION TO STAY
                                  13               v.
                                                                                            Re: ECF No. 68
                                  14       DONALD J. TRUMP, et al.,
                                  15                      Defendants.

                                  16

                                  17                                            INTRODUCTION

                                  18         The government moves to stay the court’s preliminary injunction enjoining the government

                                  19   from (allegedly) effectively banning WeChat, a messaging, social-media, and mobile-payment app

                                  20   owned by the Chinese company Tencent Holdings Ltd.1 The government’s ban — implemented in

                                  21   the Secretary’s “Identification of Prohibited Transactions to Implement Executive Order 13943” —

                                  22   prohibited internet-services transactions (such as hosting services or distribution-and-maintenance

                                  23   services for downloads or updates) that enable WeChat’s functioning.2 The court preliminarily

                                  24   enjoined the Secretary’s ban because the plaintiffs (U.S.-based users of WeChat) met the standards

                                  25   for a preliminary injunction: they raised “serious questions going to the merits” of their First

                                  26
                                       1
                                  27    Mot. – ECF No. 68; Order – ECF No. 59 at 16–17. Citations refer to material in the Electronic Case
                                       File (“ECF”); pinpoint citations are to the ECF-generated page numbers at the top of documents.
                                  28   2
                                           Order – ECF No. 59 at 10–11.

                                       ORDER – No. 20-cv-05910-LB
                                            Case 3:20-cv-05910-LB Document 105 Filed 10/23/20 Page 2 of 18




                                   1   Amendment claims, established that the “balance of hardships tip[ped] sharply” in their favor, and

                                   2   satisfied the other elements for injunctive relief.3 Alliance for Wild Rockies v. Cottrell, 632 F.3d

                                   3   1127, 1131–35 (9th Cir. 2011).

                                   4         The government moved to stay the preliminary injunction, and it submitted additional

                                   5   information (that it could not have reasonably submitted earlier) that the Secretary of Commerce

                                   6   considered in identifying the prohibited transactions.4 The plaintiffs submitted additional

                                   7   information too. On this record, the court denies the motion to stay. The government’s additional

                                   8   evidence does not alter the court’s previous holding that the plaintiffs are entitled to a preliminary

                                   9   injunction.

                                  10                                               STATEMENT

                                  11         This section summarizes new information that the parties submitted as part of their briefing on

                                  12   the motion to stay: (1) additional information about national-security concerns that the Secretary
Northern District of California
 United States District Court




                                  13   considered in identifying the prohibited transactions; (2) Tencent’s mitigation proposal; and (3)

                                  14   other evidence about the prohibited transactions, degradation of the user experience, and security

                                  15   measures.

                                  16

                                  17   1. Additional National-Security Information

                                  18         The Secretary of Commerce considered additional information about the Chinese

                                  19   government’s influence over companies such as Tencent, the Chinese government’s espionage

                                  20   efforts against the U.S., the Chinese government’s requirements that private Chinese companies

                                  21   assist in its intelligence and surveillance efforts, Tencent’s history of assisting the Chinese

                                  22   government, WeChat’s collection of and access to user data and personal information, its security

                                  23   vulnerabilities, its surveillance of users, its censorship of critiques about the Chinese government,

                                  24   and its provision of a platform to the Chinese government to espouse its propaganda.5

                                  25

                                  26   3
                                           Id. at 15–18, 20–21.
                                       4
                                  27       Mot. – ECF No. 68.
                                       5
                                        Memorandum for the Secretary, Ex. A to Costello Decl. – ECF No. 76-1 at 5–16; Id., Ex. A to
                                  28   Costello Supp. Decl. – ECF No. 94-4 at 3–16.

                                       ORDER – No. 20-cv-05910-LB                         2
Case 3:20-cv-05910-LB Document 105 Filed 10/23/20 Page 3 of 18
Case 3:20-cv-05910-LB Document 105 Filed 10/23/20 Page 4 of 18
Case 3:20-cv-05910-LB Document 105 Filed 10/23/20 Page 5 of 18
                                            Case 3:20-cv-05910-LB Document 105 Filed 10/23/20 Page 6 of 18




                                   1   Memorandum on the proposed prohibited transactions; (2) the plaintiffs’ submissions; and (3) the

                                   2   Department of Commerce’s subsequent filings.

                                   3        For context, the Secretary’s prohibited transactions — also set forth in the court’s preliminary-

                                   4   injunction order — are as follows.

                                   5               1. Any provision of services to distribute or maintain the WeChat mobile application,
                                               constituent code, or mobile application updates through an online mobile application store,
                                   6           or any online marketplace where mobile users within the land or maritime borders of the
                                               United States and its territories may download or update applications for use on their
                                   7           mobile devices;
                                   8               2. Any provision of internet hosting services enabling the functioning or optimization
                                               of the WeChat mobile application, within the land and maritime borders of the United
                                   9           States and its territories;
                                  10               3. Any provision of content delivery services enabling the functioning or optimization
                                               of the WeChat mobile application, within the land and maritime borders of the United
                                  11           States and its territories;
                                  12              4. Any provision of directly contracted or arranged internet transit or peering services
Northern District of California
 United States District Court




                                               enabling the functioning or optimization of the WeChat mobile application, within the land
                                  13           and maritime borders of the United States and its territories;
                                  14               5. Any provision of services through the WeChat mobile application for the purpose of
                                               transferring funds or processing payments to or from parties within the land or maritime
                                  15           borders of the United States and its territories;
                                  16               6. Any utilization of the WeChat mobile application’s constituent code, functions, or
                                               services in the functioning of software or services developed and/or accessible within the
                                  17           land and maritime borders of the United States and its territories; or
                                  18               7. Any other transaction that is related to WeChat by any person, or with respect to any
                                               property, subject to the jurisdiction of the United States, with Tencent Holdings Ltd., or
                                  19           any subsidiary of that entity, as may be identified at a future date under the authority
                                  20           delegated under Executive Order 13943.
                                                   The identified prohibitions herein only apply to the parties to business-to-business
                                  21           transactions, and apply except to the extent provided by statutes, or in regulations, orders,
                                  22           directives, or licenses that may be issued pursuant to Executive Order 13943, and
                                               notwithstanding any contract entered into or any license or permit granted before the date
                                  23           of Executive Order 13943. Any other transaction with Tencent Holdings Ltd. or its
                                               subsidiaries is permitted under Executive Order 13943, as implemented by the Secretary,
                                  24           unless identified as prohibited or otherwise contrary to law.14
                                  25

                                  26

                                  27
                                       14
                                         Secretary’s Identification of Prohibited Transactions, Ex. C to Costello Decl. – ECF No. 68-1 at 34–
                                  28   35.

                                       ORDER – No. 20-cv-05910-LB                         6
Case 3:20-cv-05910-LB Document 105 Filed 10/23/20 Page 7 of 18
                                             Case 3:20-cv-05910-LB Document 105 Filed 10/23/20 Page 8 of 18




                                   1         Prohibited transaction 3 would terminate Tencent’s contracts with its content-delivery network

                                   2   providers, which speed delivery and optimize service for users in the U.S. (Content-delivery

                                   3   services “copy, save, and deliver content, for a fee, from geographically dispersed servers to end-

                                   4   users for the purposes of enabling faster delivery of content.”) Prohibited transaction 4 would

                                   5   terminate Tencent’s peering contracts with companies that speed delivery and optimize service for

                                   6   U.S.-based users. (“Peering means a relationship between Internet Service providers (ISP) where

                                   7   the parties directly interconnect to exchange Internet traffic, most often on a no-cost basis.”) The

                                   8   termination of both sets of contracts “will likely reduce functionality and usability of the apps for

                                   9   users” in the U.S.19

                                  10         Prohibited transaction 5 — WeChat’s “pay” functionality — is not available in the U.S. This

                                  11   prohibition ensures that financial institutions will not be able to process payments to or from

                                  12   parties in the U.S. if the functionality becomes available or if a user finds a way to access the
Northern District of California
 United States District Court




                                  13   functionality.20

                                  14         Prohibited transaction 6 prevents any circumvention of prohibited transactions 1 through 5

                                  15   because it prevents servicing WeChat code, functions, and services through a separate mobile app.

                                  16   It also prevents “interoperability” with third-party apps that utilize WeChat functions and services,

                                  17   thus reducing the incidental collection of U.S. user data and its provision to Tencent.21

                                  18         3.2     The Plaintiffs’ Response to the Department’s Assessment

                                  19         In response to Mr. Costello’s memorandum, the plaintiffs submitted declarations from Adam

                                  20   Roach and Joe Hildebrand about the effect of the prohibitions on user experience, data issues, and

                                  21   best practices for data security.22

                                  22

                                  23

                                  24

                                  25
                                       19
                                  26        Id. at 16 & nn. 86–87.
                                       20
                                            Id. at 16.
                                  27   21
                                            Id.
                                  28   22
                                            Roach Decl. – ECF No. 84-1; Hildebrand Decl. – ECF No. 78-3.

                                       ORDER – No. 20-cv-05910-LB                         8
                                             Case 3:20-cv-05910-LB Document 105 Filed 10/23/20 Page 9 of 18




                                   1         Adam Roach, a network engineer with 25 years’ experience, including (for the past eight

                                   2   years) his work as the principal engineer for Mozilla, addressed how the prohibited transactions

                                   3   degrade WeChat’s delivery of services and effectively shuts down the WeChat app.23

                                   4         Prohibited transaction 1 bars entities from allowing the distribution or updates of the WeChat

                                   5   app through downloads from online app stores (meaning, Google and Apple, given that Android

                                   6   and iOS are effectively 100 percent of the global smartphone market). The updates address

                                   7   security vulnerabilities, and prohibiting updates makes users vulnerable to cyberattacks from

                                   8   malicious actors (including identity theft, password exfiltration, unauthorized financial

                                   9   transactions, data theft, and location monitoring).24

                                  10         Prohibited transactions 2 and 3 — directed at internet-hosting and content-delivery services to

                                  11   the extent that they are “enabling the functioning or optimization” of WeChat in the U.S. — will

                                  12   likely make WeChat less functional, slower, and less responsible, but they “do not limit the
Northern District of California
 United States District Court




                                  13   availability of WeChat users’ information to Tencent or the People’s Republic of China, and

                                  14   instead only serve to eliminate U.S. visibility into Tencent’s behavior.” Functions such as voice

                                  15   and video calls “may be severely limited.” The prohibitions “will force all WeChat servers to

                                  16   operate outside of U.S. jurisdiction, and the U.S. government completely loses all ability to

                                  17   monitor WeChat’s operations to determine whether collection of private user data is occurring.”

                                  18   The “net effect” of prohibited transactions 2 and 3 “will be to exacerbate, rather than address, the

                                  19   data security concerns expressed in the preface of the Executive Order.”25

                                  20         Prohibited transaction 4 prohibits the provision of internet-transit or peering services, which is

                                  21   “an unprecedented and overbroad interference of the operation of the global internet.” The short of

                                  22   the prohibition is that it prevents U.S. “internet backbone providers” (responsible for forming

                                  23   peering arrangements for the global routing of internet traffic) from pairing with the Chinese

                                  24   backbone providers China Unicom and China Telecom, effectively ending all direct internet traffic

                                  25

                                  26
                                       23
                                            Roach Decl. – ECF No. 84-1 at 3–5 (¶¶ 4–13) (ban will effectively shut down WeChat)
                                  27   24
                                            Id. at 3–4 (¶¶ 4–7).
                                  28   25
                                            Id. at 4–5 (¶ 8).

                                       ORDER – No. 20-cv-05910-LB                          9
                                            Case 3:20-cv-05910-LB Document 105 Filed 10/23/20 Page 10 of 18




                                   1   between the U.S. and China. Tencent and WeChat could choose peering with Europe-based

                                   2   backbone providers, but that could be construed as evading or avoiding the prohibition. This

                                   3   means that “a reasonable interpretation is that WeChat will be shut down under this prohibition.”26

                                   4         Prohibited transaction 5 “may limit the financial information exposed to WeChat,” but it does

                                   5   not address the concerns in the Executive Order about the collection of the contents of users’

                                   6   messages.27

                                   7         Prohibited transaction 6 would cause substantial portions of the U.S. software-development

                                   8   industry to move its development operations offshore. Modern software generally is created by

                                   9   existing software components — known as libraries — as part of the application’s constituent

                                  10   code and functions. The prohibition would disallow the use of the libraries for software developed

                                  11   in the U.S.28

                                  12         In sum, the prohibitions as a whole are “highly likely” to seriously degrade WeChat services
Northern District of California
 United States District Court




                                  13   and effectively shut down WeChat when they are implemented. They would force companies in

                                  14   the U.S. to block WeChat on their computers and wi-fi networks. Except for prohibited transaction

                                  15   5 (which may limit exposure of users’ financial information), the prohibitions do not limit

                                  16   WeChat’s ability to collect user information, do not address any concern about data security, and

                                  17   instead are aimed at shutting down WeChat for U.S. users.29

                                  18         Joe Hildebrand, an executive-level engineer with 30 years’ experience, including (for the past

                                  19   four years) as Vice President of Engineering at Mozilla and (for eight years before that) as a

                                  20   Distinguished Engineer at Cisco and the overall architectural lead for WebEx, submitted a

                                  21   declaration about data security and best practices that can mitigate data-security issues.30 Those

                                  22   practices include segmenting and controlling access to a company’s sensitive data, maintaining

                                  23   and auditing access logs to detect and address deviations including unauthorized access, and

                                  24

                                  25   26
                                            Id. at 5 (¶¶ 9–10).
                                       27
                                  26        Id. at 5–6 (¶ 11).
                                       28
                                            Id. at 6 (¶ 12).
                                  27   29
                                            Id. (¶ 13).
                                  28   30
                                            Hildebrand Decl. – ECF No. 78-3.

                                       ORDER – No. 20-cv-05910-LB                        10
                                            Case 3:20-cv-05910-LB Document 105 Filed 10/23/20 Page 11 of 18




                                   1   encrypting data through end-to-end encryption. He identifies four targeted measures to address the

                                   2   government’s concerns about WeChat. First, WeChat could partner with a U.S. cloud provider to

                                   3   store data, which would allow a relatively secure place for user data and easy audits to detect

                                   4   unauthorized access to data. Second, regular compliance audits would mitigate data-security risks.

                                   5   Third, it is industry best practice to have stringent corporate or external oversight over

                                   6   management and personnel with access to user data. Fourth, WeChat could use end-to-end

                                   7   encryption. These measures do not eliminate all risks of data leaks to the Chinese government, but

                                   8   they meet the industry’s current standards.31

                                   9         Mr. Hildebrand notes that the government’s concern about WeChat’s surveillance capabilities

                                  10   could be addressed by an independent third party’s review and audit of WeChat’s source codes.

                                  11   Banning WeChat downloads is dangerous because it increases security risks to users: software

                                  12   needs updates to fix bugs, and if bugs are not fixed, WeChat users’ devices and data are subject to
Northern District of California
 United States District Court




                                  13   attack. Security concerns about government employees are addressed through narrower bans of

                                  14   those employees’ use of the WeChat app. Otherwise, data protection generally requires best

                                  15   practices such as end-to-end encryption, protecting consumer data and metadata (in the manner of

                                  16   Europe’s General Data Protection Regulation or California’s Consumer Privacy Act), and

                                  17   supporting research into making traffic analysis more difficult. Tech companies such as Facebook

                                  18   and Google, which collect data and sell it to data brokers, also pose surveillance concerns. If

                                  19   China wants U.S. users’ private information, it can buy it from those data brokers. Effectively

                                  20   banning WeChat does not protect U.S. user data from criminals or China.32

                                  21         3.3    The Department of Commerce’s Subsequent Filings

                                  22         Mr. Costello, the Deputy Assistant Secretary for Intelligence and Security, responded on

                                  23   October 20, 2020 to Adam Roach’s opinions about the effect of the prohibited transactions.33

                                  24

                                  25

                                  26
                                       31
                                            Id. at 3–5 (¶¶ 7–10).
                                  27   32
                                            Id. at 5–6 (¶¶ 11–13).
                                  28   33
                                            Costello Supp. Decl. – ECF No. 94-3 at 2 (¶ 4).

                                       ORDER – No. 20-cv-05910-LB                             11
                                            Case 3:20-cv-05910-LB Document 105 Filed 10/23/20 Page 12 of 18




                                   1         Prohibited transaction 1 does not immediately prevent persons from using any already-

                                   2   installed WeChat app. It prevents updates, which makes the app less effective and functional over

                                   3   time, but the prohibition alone is not likely to have any short-term effect on the continued use of

                                   4   the app. Over time, after enough missed updates, certain features would be impaired, users might

                                   5   find the app incompatible with newer versions of operating systems for their mobile devices, and

                                   6   the WeChat app might not migrate to any new device. “In this way, the app would gradually

                                   7   become unusable to the point that users in the United States would not be able to use it to

                                   8   communicate or transmit data and would remove it from their devices.” Even if users did not

                                   9   remove the app, the impaired functionality would reduce the collection and transmission of user

                                  10   data and mitigate the damage from a “hypothetical malicious attack.” The decreased functionality

                                  11   would create incentives for users to use other apps. It is impossible to predict how long it would

                                  12   take for the app to become obsolete, but Mr. Costello’s best estimate, “based on current
Northern District of California
 United States District Court




                                  13   circumstances,” is that it would take one to two years to degrade to the point that a dedicated

                                  14   WeChat user would stop using the app and delete it.34

                                  15         Mr. Costello disagrees with Mr. Roach’s assessment that the inability to update the app poses

                                  16   “an undue security risk” to 19 million U.S. WeChat users. He considered the risk and determined

                                  17   that the security benefit of the prohibition “vastly outweighed” the risks of an unpatched security

                                  18   vulnerability. He deems “the chance of an urgent software vulnerability in the WeChat app” to be

                                  19   small during the one to two years that it will take for WeChat to degrade to obsolescence. He

                                  20   disagrees that any vulnerability will affect 19 million users because users likely will transition to

                                  21   other mobile apps such as Facebook, Facebook Messenger, Google, Line, Telegram, Signal,

                                  22   Snapchat, Zoom, Skype, iChat, and WhatsApp. (He concedes that China through its “Great

                                  23   Firewall” policy excludes many of the apps, thereby precluding communication with persons in

                                  24   China, but he identifies apps that China allows: Signal, iMessage, Line, Wickr, Xiaomi Mitalk,

                                  25   Zoom, and Skype. Users can also use the telephone or email.). Also, other apps are safer than

                                  26   WeChat, which does not use robust encryption protocols and has ties — through Tencent — to the

                                  27

                                  28   34
                                            Id. at 3–4 (¶¶ 5, 8).

                                       ORDER – No. 20-cv-05910-LB                        12
Case 3:20-cv-05910-LB Document 105 Filed 10/23/20 Page 13 of 18
                                            Case 3:20-cv-05910-LB Document 105 Filed 10/23/20 Page 14 of 18




                                   1   internet traffic between the U.S. and China and instead would shut down “directly arranged”

                                   2   internet traffic between Tencent and the U.S. The prohibition will “somewhat reduce the speed

                                   3   and functionality of the WeChat app within the United States.” The combined effect of

                                   4   prohibitions 3 and 4 is not “sufficient to inhibit or otherwise discourage WeChat users from using

                                   5   the app.”38

                                   6         Prohibited transaction 5 — prohibition of “WeChat Pay” — is prospective because U.S. users

                                   7   do not have access to this functionality. Mr. Costello disagrees with Mr. Roach’s view that the

                                   8   functionality does not serve the security concerns in the Executive Order. It does because

                                   9   prohibiting a key functionality discourages use of WeChat and thus limits its use in the U.S. Also,

                                  10   if WeChat enabled the functionality for U.S. users, it would allow the transmission of user data

                                  11   such as bank-account data and purchase history.39

                                  12         Prohibited transaction 6 prohibits circumvention of the other prohibited transactions through
Northern District of California
 United States District Court




                                  13   “any reservicing of the WeChat code in another app by a different name.” It also prevents

                                  14   “interoperability” of third-party apps that utilize WeChat functions and services. That said,

                                  15   “WeChat-interoperable third-party apps are not currently a major component of the U.S. software

                                  16   industry,” and thus Mr. Costello does not expect the prohibition to “substantially impact either the

                                  17   core functionalities used by most existing WeChat users or the U.S. software industry more

                                  18   broadly.” He is not aware of any basis to conclude that the prohibition would cause any part of the

                                  19   U.S. software industry to move operations offshore.40

                                  20         “[T]he purpose of the prohibitions is to degrade, impair, and (as pertains to financial

                                  21   transactions) prohibit the WeChat services that permit Tencent to surveil and monitor millions of

                                  22   U.S. persons, with the goal of encouraging and eventually requiring U.S.-based WeChat users to

                                  23   transition to alternative platforms.” Mr. Costello’s best estimate — again — is that it will take one

                                  24   to two year “for the WeChat app to be impaired to the extent that it will no longer function.”41

                                  25
                                       38
                                  26        Id. at 6–7 (¶¶ 14–15).
                                       39
                                            Id. at 7–8 (¶¶ 16–17).
                                  27   40
                                            Id. at 8 (¶ 18).
                                  28   41
                                            Id. at 8–9 (¶ 19).

                                       ORDER – No. 20-cv-05910-LB                          14
                                            Case 3:20-cv-05910-LB Document 105 Filed 10/23/20 Page 15 of 18




                                   1         The government also lodged a classified document on September 25, 2020 and filed a redacted

                                   2   version of the document on October 21, 2020.42 It is the Director of National Intelligence’s

                                   3   Counterintelligence Risk Assessment of WeChat. It describes WeChat’s functionalities: sharing

                                   4   images and videos, making payments and transferring money, ride hailing, finding friends through

                                   5   geolocation data, playing games, and delivering ads, among other functionalities. It identifies

                                   6   China, Russia, and Iran as three of the most capable and active cyber actors tied to economic

                                   7   espionage and the potential theft of U.S. trade secrets and proprietary information. It describes

                                   8   China’s and Russia’s use of software-supply-chain attacks and the Chinese Intelligence and

                                   9   Security Services’ willingness to use the supply chain for malicious cyber operations. As an

                                  10   example, two Chinese hackers associated with the Ministry of State Security have been indicted

                                  11   for illegal computer intrusions targeting more than 45 U.S. technology companies and U.S.

                                  12   government agencies. The memo says the following about WeChat:
Northern District of California
 United States District Court




                                  13             The legitimate functionality within the WeChat ecosystem presents inherent vulnerabilities.
                                                 For example, mobile devices store and share device geolocation data by design and many
                                  14             apps — including WeChat — request permission for location and other resources that are
                                                 not needed for the function of the app. Additionally, WeChat only uses client-to-server
                                  15             encryption, vice end-to-end encryption, which allows the service provider, Tencent, to sit
                                  16             between the sender and the receiver and have full access to message content and related
                                                 data. The broad suite of data the app garners, including location data, phone usage data,
                                  17             captured image metadata, and network connectivity data, are accessible to PRCISS if that
                                                 data transits China or is stored within its borders.43
                                  18

                                  19                                       STANDARD OF REVIEW

                                  20         During “the pendency of an interlocutory appeal,” the court “may suspend, modify, restore, or

                                  21   grant an injunction.” Fed. R. Civ. P. 62(d); Mayweathers v. Newland, 258 F.3d 930, 935 (9th Cir.

                                  22   2001). The preliminary-injunction standard applies to a motion to stay. Tribal Village of Akutan v.

                                  23   Hodel, 859 F.2d 662, 663 (9th Cir. 1988). The court considers the following four factors: (1)

                                  24   whether the movant has made a strong showing that it is likely to succeed on the merits; (2) the

                                  25   movant will be irreparably harmed absent a stay; (3) issuance of a stay will not substantially injure

                                  26

                                  27   42
                                            Notice of Redacted Version – ECF No. 97 at 1.
                                  28   43
                                            Counterintelligence Risk Assessment– ECF No. 97-1 at 1–2.

                                       ORDER – No. 20-cv-05910-LB                           15
                                            Case 3:20-cv-05910-LB Document 105 Filed 10/23/20 Page 16 of 18




                                   1   the other party; and (4) a stay is in the public interest. Nken v. Holder, 556 U.S. 418, 434 (2009);

                                   2   accord Sierra Club v. Trump, No. 19-cv-00892-HSG, 2019 WL 2305341, at *1 (N.D. Cal. May

                                   3   30, 2019). The first two factors “are the most critical.” Nken, 556 U.S at 434. The factors for

                                   4   “assessing the harm to the opposing party and weighing the public interest . . . merge when the

                                   5   Government is the opposing party.” Nken, 556 U.S. at 435.

                                   6

                                   7                                                ANALYSIS

                                   8         The government contends that that the threat to national security means that the balance of

                                   9   equities strongly supports a stay of the injunction.44 It also contends that the government and the

                                  10   public interest will suffer irreparable harm absent a stay, and that it is likely to succeed on the

                                  11   merits of the claims because its prohibition of internet services is content neutral and survives

                                  12   intermediate scrutiny under the First Amendment.45 The government’s new evidence does not
Northern District of California
 United States District Court




                                  13   meaningfully alter its earlier submissions. The court’s assessment of the First Amendment analysis

                                  14   and the risks to national security — on this record — are unchanged.

                                  15         The government’s additional evidence illuminates the threat that Tencent (through WeChat)

                                  16   poses to national security. But as the court held previously, the government’s prohibited

                                  17   transactions are not narrowly tailored to address the government’s significant interest in national

                                  18   security.46 The record reflects narrowly tailored approaches that advance the government’s

                                  19   significant national-security interest, such as barring WeChat from government devices (as

                                  20   Australia has done and as the Department of Homeland Security recommends) or adopting

                                  21   mitigation procedures like those in Tencent’s mitigation proposal and Joe Hildebrand’s best

                                  22   practices about data security.47 Requiring industry best practices as part of a mitigation plan would

                                  23   allow the continued use of the platform, arguably addresses the government’s national-security

                                  24   interests, and leaves open adequate channels for communication. Ward v. Rock Against Racism, 491

                                  25
                                       44
                                  26        Mot. – ECF No. 68 at 8–9.
                                       45
                                            Id. at 9–24.
                                  27   46
                                            Order – ECF No. 59 at 18.
                                  28   47
                                            Id.; see supra Statement.

                                       ORDER – No. 20-cv-05910-LB                         16
                                            Case 3:20-cv-05910-LB Document 105 Filed 10/23/20 Page 17 of 18




                                   1   U.S. 781, 791 (1989); see Order – ECF No. 59 at 17 (no viable alternative platforms or apps for the

                                   2   Chinese-speaking and Chinese-American community). In sum, the record does not support the

                                   3   conclusion that the government has “narrowly tailored” the prohibited transactions to protect its

                                   4   national-security interests. Instead, the record, on balance, supports the conclusion that the

                                   5   restrictions “burden substantially more speech than is necessary to further the government’s

                                   6   legitimate interests.” Ward, 491 U.S. at 799. Thus, at the preliminary-injunction stage, the plaintiffs

                                   7   met the standards for a preliminary injunction: they raised “serious questions going to the merits” of

                                   8   their First Amendment claims, established that the “balance of hardships tip[ped] sharply” in their

                                   9   favor, and satisfied the other elements for injunctive relief.48 Alliance for Wild Rockies, 632 F.3d at

                                  10   1131–35.

                                  11         In sum, the court denies the government’s motion to stay the preliminary injunction.49

                                  12         The government also asks for a bond on appeal (though it did not ask for it when it opposed
Northern District of California
 United States District Court




                                  13   the plaintiffs’ motion for a preliminary injunction).50 The court denies the request.

                                  14         “The court may issue a preliminary injunction . . . only if the movant gives security in an

                                  15   amount that the court considers proper to pay the costs and damages sustained by any party found

                                  16   to have been wrongfully enjoined or restrained.” Fed. R. Civ. P. 65(c). The district court has “wide

                                  17   discretion in setting the amount of the bond.” Conn. Gen. Life Ins. Co. v. New Images, 321 F.3d

                                  18   878, 882 (9th Cir. 2003). The court has discretion to determine whether any security is required at

                                  19   all. Jorgensen v. Cassiday, 320 F.3d 906, 919 (9th Cir. 2003). A court “may dispense with the

                                  20   filing of a bond when it concludes there is no realistic likelihood of harm to the defendant from

                                  21   enjoining his or her conduct.” Id.

                                  22         A bond is not appropriate here. Cf., e.g., Cal. ex rel. Van De Kamp v. Tahoe Reg’l Planning

                                  23   Agency, 766 F.2d 1319, 1325 (9th Cir. 1985) (affirming lower court’s waiving of the bond

                                  24   requirement for a non-profit environmental group that was unable to post a substantial bond); see

                                  25

                                  26   48
                                            Order – ECF No. 59 at 16–18, 20–21.
                                       49
                                  27        Mot. – ECF No. 68 at 23.
                                       50
                                          Opp’n – ECF No. 22 at 12–51; Opp’n – ECF No. 51 at 1–14; 9/19/20 Tr.– ECF No. 65 at 45:10–22
                                  28   (raising issue for the first time).

                                       ORDER – No. 20-cv-05910-LB                         17
                                         Case 3:20-cv-05910-LB Document 105 Filed 10/23/20 Page 18 of 18




                                   1   TikTok Inc. v. Trump, No. 1:20-cv-02658 (CJN), 2020 WL 5763634, at *9 n.4 (D.D.C. Sept. 27,

                                   2   2020) (waiving bond).

                                   3                                          CONCLUSION

                                   4      The court denies the government’s motion to stay the preliminary injunction. This disposes of

                                   5   ECF No. 68.

                                   6      IT IS SO ORDERED.

                                   7      Dated: October 23, 2020

                                   8                                                 ______________________________________
                                                                                     LAUREL BEELER
                                   9                                                 United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                       ORDER – No. 20-cv-05910-LB                     18
